Ordered, that the decision of this case be suspended. Serond. That the case be sent back to the referee to resettle and attach, a certificate that the case as resettled contains all the evidence given and the proceedings had before him upon the hearing. Third. The foregoing relief is granted upon condition that the appellant shall pay to the respondent the costs and disbursements of argument already had, ten dollars costs of opposing this motion, and shall stipulate to and shall pay to the referee the fees for resettlement of the case, and shall reprint the case, and in reprinting the case the pleadings shall be printed as they are amended. And the case as thus amended shall be filed with'the clerk of this court and the cause may be reargued under the usual rules and practice. Fourth. Intheeventof a failure to comply with the conditions already mentioned, the motion is denied, with ten dollars costs.